Citation Nr: 0725225	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to September 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
service connection for hearing loss, evaluated as 10 percent 
disabling, effective August 5, 2005.  

In August 2007 the Board granted a motion to advance this 
case on its docket.  


FINDINGS OF FACT

1.  Prior to July 26, 2006 hearing loss was manifested by no 
worse than Level II hearing loss in the right ear and Level 
VI hearing loss in the left ear.  

2.  Audiological evaluation conducted on July 26, 2006 
revealed Level III hearing loss in the right ear and Level 
VIII hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hearing loss prior to July 26, 2006 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

2.  The criteria for a 20 percent evaluation for hearing loss 
have been met from July 26, 2006.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An August 2005 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for bilateral hearing loss.  While this 
letter did not specifically describe the information and 
evidence required to grant an increased evaluation for 
hearing loss, the letter did inform the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for service connected disability in 
the context of a claim for an increased evaluation of his 
service connected dermatitis.  In any event, the Board notes 
that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established for 
hearing loss, and the veteran is seeking an initial 
evaluation in excess of 10 percent for that disability, 
further notice regarding the disability rating, is not 
required.  Dingess v. Nicholson.  

The August 2005 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records, medical records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the August 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran was thus adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice in this case 
was timely provided prior to the February 2006 rating 
decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

March and May 2006 letters provided notice regarding 
disability ratings and effective dates, however, these 
letters had timing deficiencies which were not remedied by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

In any event, as discussed above, service connection for 
hearing loss has already been established and the veteran is 
seeking an increased initial evaluation.  Because service 
connection has been granted, that claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson.  Thus all required 
notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded a VA examination to 
evaluate hearing loss in December 2005.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Hearing loss is evaluated as 10 percent disabling under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The rating for hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral.  38 C.F.R. § 4.86. 

Exceptional hearing exists when the pure tone threshold at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more.  The higher Roman numeral, determined from 
Table VI or VIa, will be for application.  Each ear will be 
evaluated separately.  Exceptional hearing also exists where 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  The higher Roman 
numeral, determined from Table VI or VIa, will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.  

On VA examination in December 2005, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
60
LEFT
60
65
70
75

The average pure tone threshold was 50 on the right and 67.5 
on the left.  Speech recognition ability was 84 percent in 
the right ear and 72 percent in the left ear.  Applying the 
criteria applicable to unexceptional patterns of hearing 
loss, these results show Level II hearing loss in the right 
ear and Level VI hearing loss in the left ear.  This level of 
hearing loss warrants a 10 percent evaluation under the 
rating schedule.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The results of this audiological evaluation reveal an 
exceptional pattern of hearing loss in the left ear because 
the puretone threshold at each of the 4 frequencies exceeds 
55 decibels.  Therefore, Table VIA is for application.  
38 C.F.R. § 4.86(a).  Table VIA reveals Level V hearing in 
the left ear.  Combining Level II hearing for the right ear 
and Level V hearing for th left ear according to Table VII 
also reveals an evaluation of 10 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Private treatment records from September 1976 to July 2006 
also include findings of hearing loss and audiological 
testing.  In an August 2006 letter the veteran's private 
physician stated that he had treated the veteran since 1976 
for an ear complaint, and stated that audiograms revealed a 
progressive sensorineural hearing loss with progression of 
diminished discrimination.  A July 2005 audiogram revealed 
pure tone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
55
LEFT
60
65
70
70

The average pure tone threshold was 45 on the right and 66.25 
on the left.  Speech recognition ability was 96 percent in 
the right ear and 68 percent in the left ear.  
Applying the criteria applicable to unexceptional patterns of 
hearing loss, these results show Level I hearing loss in the 
right ear and Level VI hearing loss in the left ear.  This 
level of hearing loss warrants a noncompensable evaluation 
under the rating schedule.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Because these results also reveal an exceptional pattern of 
hearing loss in the left ear Table VIA is again for 
application.  38 C.F.R. § 4.86(a).  Table VIA reveals Level V 
hearing in the left ear.  Combination of Level I hearing in 
the right ear and Level V hearing in the left ear also 
reveals a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  
 
A July 2006 audiogram revealed pure tone thresholds as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
75
LEFT
75
75
80
90

The average pure tone threshold was 58.75 on the right and 80 
on the left.  Speech recognition ability was 88 percent in 
the right ear and 52 percent in the left ear.  
Applying the criteria applicable to unexceptional patterns of 
hearing loss, the audiogram results show Level III hearing 
loss in the right ear and Level VIII hearing loss in the left 
ear.  The level of hearing loss revealed in the July 2006 
audiogram thus warrants a 20 percent evaluation under the 
rating schedule.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The results of this most recent audiological testing again 
reveal an exceptional pattern of hearing loss in the left ear 
and, so, Table VIA is again for application.  38 C.F.R. 
§ 4.86(a).  Table VIA reveals Level VII hearing in the left 
ear.  Combination of Level III hearing in the right ear and 
Level VII hearing in the left ear also warrants a 20 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  


There are no other results of audiological testing since the 
effective date of service connection in August 2005.  Hence, 
while the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants an evaluation in 
excess of 10 percent prior to July 26, 2006, the medical 
evidence does indicate that a 20 percent evaluation is 
warranted from that date.  38 C.F.R. § 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
10 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection-August 5, 2005, prior to July 26, 2006, and the 
20 percent evaluation reflects the highest level of 
disability since July 26, 2006.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported in November 2006 that he continued to 
work approximately 40 hours per week, thus, marked 
interference with employment has not been shown.  
Additionally, hearing loss has not required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that a 20 percent 
evaluation is warranted for hearing loss from July 26, 2006, 
but that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to July 26, 2006, or 
in excess of 20 percent since that date.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss prior to July 26, 2006 is denied.  

An evaluation of 20 percent for hearing loss is granted from 
July 26, 2006.  


____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


